Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s Preliminary Amendment, filed May 6, 2021, has been fully considered and entered.  Accordingly, Claims 1-40 are pending in this application.  Claims 1-20 have been cancelled.  Claims 21-40 are new claims.  Claims 21, 28, and 35 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-25, 28-32, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Celik (PG Pub. No. 2007/0100802 A1) and further in view of Brush (PG Pub. No. 2015/0339397 A1), and  Lambert (PG Pub. No. 2018/0189341 A1).
Regarding Claim 21, Celik discloses a method for determining improved data objects, the method comprising:
receiving a request for a renderable data object from a location source device associated with a user profile (see Celik, paragraph [0006], where in a first aspect, a method is disclosed for displaying inventory of a product on a map over a network; the method comprises: receiving an input over the network that request the product for a determined geographic area);
receiving instant location data associated with the location source device (see Celik, paragraph [0048], where display results based on geographic information … the location can be determined implicitly based on the detection of a location from cookie information, registration information, IP address, global positioning satellite (GPS) device, television, or other methods);
Celik does not disclose:
querying an implicit locations database associated with the user profile to identify implicit locations data;
generating an implicit locations data set based on the implicit locations data and the instant location data of the location source device;
querying an explicit locations database associated with the user profile to identify explicit locations data;
generating an explicit locations data set based on the explicit locations data;
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations;
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations;
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects;
identifying a proximate data object based on the determined proximity scores; and
transmitting the proximate data object to the location source device.
The combination of Celik and Brush discloses:
querying an implicit locations database associated with the user profile to identify implicit locations data (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me); and
generating an implicit locations data set based on the implicit locations data and the instant location data of the location source device (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Celik in view of Brush does not disclose:
querying an explicit locations database associated with the user profile to identify explicit locations data;
generating an explicit locations data set based on the explicit locations data;
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations;
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations;
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects;
identifying a proximate data object based on the determined proximity scores; and
transmitting the proximate data object to the location source device.
The combination of Celik, Brush, and Lambert discloses:
querying an explicit locations database associated with the user profile to identify explicit locations data (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that the address of the user’s home constitutes an explicit location associated with the user profile]);
generating an explicit locations data set based on the explicit locations data (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that the address of the user’s home constitutes an explicit location associated with the user profile]);
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations (see Celik, paragraph [0006], where in a first aspect, a method is disclosed for displaying inventory of a product on a map over a network; the method comprises: receiving an input over the network that request the product for a determined geographic area; determining whether the product is available in the geographic area; identifying at least one location in the geographic area where an inventory of the product may be available; and displaying at least a portion of the geographic area on the map and the available inventory of the product at the at least one location on the map);
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]);
identifying a proximate data object based on the determined proximity scores (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]); and
transmitting the proximate data object to the location source device (see Celik, paragraph [0006], where the method comprises … displaying at least a portion of the geographic area on the map and the available inventory of the product at the at least one location on the map; see also paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik and Brush with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 22, Celik in view of Brush and Lambert discloses the method according to Claim 21, wherein the coranking of the explicit locations data set and the implicit locations data set further comprises:
Celik does not disclose:
comparing the explicit locations data set with the implicit locations data set to determine one or more verified locations in an instance in which the explicit locations data and the implicit locations data satisfy a proximity threshold;
generating the coranked locations data set comprising first ranking the one or more verified locations;
second ranking the implicit locations data that does not satisfy the proximity threshold; and
third ranking the explicit locations data that does not satisfy the proximity threshold.
Lambert discloses:
comparing the explicit locations data set with the implicit locations data set to determine one or more verified locations in an instance in which the explicit locations data and the implicit locations data satisfy a proximity threshold (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
generating the coranked locations data set comprising first ranking the one or more verified locations (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
second ranking the implicit locations data that does not satisfy the proximity threshold (see Lambert, paragraph [0056], where geolocation module determines whether an entry in the spatial index is sufficiently close (e.g., a latitude/longitude pair within x meters of the initial estimate), sufficiently frequent and/or sufficiently recent (e.g., within y days from the date of the request). Preferably, the selection process is optimized for quality. If no suitable entries are found in the spatial index, the original location estimate is returned, as shown in block 514 [it is the position of the Examiner that returning the original location estimate, which is not patentably distinguishable from the implicit locations data, suggests ranking the implicit locations data ahead of the explicit locations data]); and
third ranking the explicit locations data that does not satisfy the proximity threshold (see Lambert, paragraph [0056], where geolocation module determines whether an entry in the spatial index is sufficiently close (e.g., a latitude/longitude pair within x meters of the initial estimate), sufficiently frequent and/or sufficiently recent (e.g., within y days from the date of the request). Preferably, the selection process is optimized for quality. If no suitable entries are found in the spatial index, the original location estimate is returned, as shown in block 514 [it is the position of the Examiner that returning the original location estimate, which is not patentably distinguishable from the implicit locations data, suggests ranking the implicit locations data ahead of the explicit locations data]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 23, Celik in view of Brush and Lambert discloses the method according to Claim 21, wherein:
Celik does not disclose the explicit locations data of the explicit locations database includes location data corresponding to one or more of the billing address, the shipping address, and/or the social media of the user profile associated with the location source device.  Lambert discloses the explicit locations data of the explicit locations database includes location data corresponding to one or more of the billing address, the shipping address, and/or the social media of the user profile associated with the location source device (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that ‘my home’ is not patentably distinguishable from a ‘billing address’]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 24, Celik in view of Brush and Lambert discloses the method according to Claim 21, wherein:
Celik does not disclose the location data entries of the one or more coranked locations of the coranked locations data set each comprise a plurality of geographic coordinates such that the proximity score for each of the renderable data objects with respect to each of the one or more coranked locations comprises the mathematical difference between the average geographic coordinate associated with the respective coranked location and the location data entry associated with the respective redemption location.  The combination of Celik in view of Lambert discloses the location data entries of the one or more coranked locations of the coranked locations data set each comprise a plurality of geographic coordinates such that the proximity score for each of the renderable data objects with respect to each of the one or more coranked locations (see Lambert, paragraph [0010], where the specific physical locations maintained in the spatial index correspond to latitude and longitude coordinates of physical addresses) comprises the mathematical difference between the average geographic coordinate associated with the respective coranked location and the location data entry associated with the respective redemption location (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 25, Celik in view of Brush and Lambert discloses the method according to Claim 21, wherein:
Celik does not disclose the implicit locations database comprises implicit locations data gathered via one or more previous requests for a renderable data object by the location source device.  Brush discloses the implicit locations database comprises implicit locations data gathered via one or more previous requests for a renderable data object by the location source device (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Regarding Claim 28, Celik discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for:
receiving a request for a renderable data object from a location source device associated with a user profile (see Celik, paragraph [0006], where in a first aspect, a method is disclosed for displaying inventory of a product on a map over a network; the method comprises: receiving an input over the network that request the product for a determined geographic area);
receiving instant location data associated with the location source device (see Celik, paragraph [0048], where display results based on geographic information … the location can be determined implicitly based on the detection of a location from cookie information, registration information, IP address, global positioning satellite (GPS) device, television, or other methods);
Celik does not disclose:
querying an implicit locations database associated with the user profile to identify implicit locations data;
generating an implicit locations data set based on the implicit locations data and the instant location data of the location source device;
querying an explicit locations database associated with the user profile to identify explicit locations data;
generating an explicit locations data set based on the explicit locations data;
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations;
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations;
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects;
identifying a proximate data object based on the determined proximity scores; and
transmitting the proximate data object to the location source device.
The combination of Celik and Brush discloses:
querying an implicit locations database associated with the user profile to identify implicit locations data (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me); and
generating an implicit locations data set based on the implicit locations data and the instant location data of the location source device (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Celik in view of Brush does not disclose:
querying an explicit locations database associated with the user profile to identify explicit locations data;
generating an explicit locations data set based on the explicit locations data;
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations;
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations;
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects;
identifying a proximate data object based on the determined proximity scores; and
transmitting the proximate data object to the location source device.
The combination of Celik, Brush, and Lambert discloses:
querying an explicit locations database associated with the user profile to identify explicit locations data (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that the address of the user’s home constitutes an explicit location associated with the user profile]);
generating an explicit locations data set based on the explicit locations data (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that the address of the user’s home constitutes an explicit location associated with the user profile]);
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations (see Celik, paragraph [0006], where in a first aspect, a method is disclosed for displaying inventory of a product on a map over a network; the method comprises: receiving an input over the network that request the product for a determined geographic area; determining whether the product is available in the geographic area; identifying at least one location in the geographic area where an inventory of the product may be available; and displaying at least a portion of the geographic area on the map and the available inventory of the product at the at least one location on the map);
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]);
identifying a proximate data object based on the determined proximity scores (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]); and
transmitting the proximate data object to the location source device (see Celik, paragraph [0006], where the method comprises … displaying at least a portion of the geographic area on the map and the available inventory of the product at the at least one location on the map; see also paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik and Brush with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 29, Celik in view of Lambert discloses the computer program product according to Claim 28, wherein the coranking of the explicit locations data set and the implicit locations data set further comprises:
Celik does not disclose:
comparing the explicit locations data set with the implicit locations data set to determine one or more verified locations in an instance in which the explicit locations data and the implicit locations data satisfy a proximity threshold;
generating the coranked locations data set comprising first ranking the one or more verified locations;
second ranking the implicit locations data that does not satisfy the proximity threshold; and
third ranking the explicit locations data that does not satisfy the proximity threshold.
Lambert discloses:
comparing the explicit locations data set with the implicit locations data set to determine one or more verified locations in an instance in which the explicit locations data and the implicit locations data satisfy a proximity threshold (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
generating the coranked locations data set comprising first ranking the one or more verified locations (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
second ranking the implicit locations data that does not satisfy the proximity threshold (see Lambert, paragraph [0056], where geolocation module determines whether an entry in the spatial index is sufficiently close (e.g., a latitude/longitude pair within x meters of the initial estimate), sufficiently frequent and/or sufficiently recent (e.g., within y days from the date of the request). Preferably, the selection process is optimized for quality. If no suitable entries are found in the spatial index, the original location estimate is returned, as shown in block 514 [it is the position of the Examiner that returning the original location estimate, which is not patentably distinguishable from the implicit locations data, suggests ranking the implicit locations data ahead of the explicit locations data]); and
third ranking the explicit locations data that does not satisfy the proximity threshold (see Lambert, paragraph [0056], where geolocation module determines whether an entry in the spatial index is sufficiently close (e.g., a latitude/longitude pair within x meters of the initial estimate), sufficiently frequent and/or sufficiently recent (e.g., within y days from the date of the request). Preferably, the selection process is optimized for quality. If no suitable entries are found in the spatial index, the original location estimate is returned, as shown in block 514 [it is the position of the Examiner that returning the original location estimate, which is not patentably distinguishable from the implicit locations data, suggests ranking the implicit locations data ahead of the explicit locations data]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 30, Celik in view of Brush and Lambert discloses the computer program product according to Claim 28, wherein:
Celik does not disclose the explicit locations data of the explicit locations database includes location data corresponding to one or more of the billing address, the shipping address, and/or the social media of the user profile associated with the location source device.  Lambert discloses the explicit locations data of the explicit locations database includes location data corresponding to one or more of the billing address, the shipping address, and/or the social media of the user profile associated with the location source device (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that ‘my home’ is not patentably distinguishable from a ‘billing address’]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 31, Celik in view of Brush and Lambert discloses the computer program product according to Claim 28, wherein:
Celik does not disclose the location data entries of the one or more coranked locations of the coranked locations data set each comprise a plurality of geographic coordinates such that the proximity score for each of the renderable data objects with respect to each of the one or more coranked locations comprises the mathematical difference between the average geographic coordinate associated with the respective coranked location and the location data entry associated with the respective redemption location.  The combination of Celik in view of Lambert discloses the location data entries of the one or more coranked locations of the coranked locations data set each comprise a plurality of geographic coordinates such that the proximity score for each of the renderable data objects with respect to each of the one or more coranked locations (see Lambert, paragraph [0010], where the specific physical locations maintained in the spatial index correspond to latitude and longitude coordinates of physical addresses) comprises the mathematical difference between the average geographic coordinate associated with the respective coranked location and the location data entry associated with the respective redemption location (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 32, Celik in view of Brush and Lambert discloses the computer program product according to Claim 28, wherein:
Celik does not disclose the implicit locations database comprises implicit locations data gathered via one or more previous requests for a renderable data object by the location source device.  Brush discloses the implicit locations database comprises implicit locations data gathered via one or more previous requests for a renderable data object by the location source device (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Regarding Claim 35, Celik discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least:
receiving a request for a renderable data object from a location source device associated with a user profile (see Celik, paragraph [0006], where in a first aspect, a method is disclosed for displaying inventory of a product on a map over a network; the method comprises: receiving an input over the network that request the product for a determined geographic area);
receiving instant location data associated with the location source device (see Celik, paragraph [0048], where display results based on geographic information … the location can be determined implicitly based on the detection of a location from cookie information, registration information, IP address, global positioning satellite (GPS) device, television, or other methods);
Celik does not disclose:
querying an implicit locations database associated with the user profile to identify implicit locations data;
generating an implicit locations data set based on the implicit locations data and the instant location data of the location source device;
querying an explicit locations database associated with the user profile to identify explicit locations data;
generating an explicit locations data set based on the explicit locations data;
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations;
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations;
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects;
identifying a proximate data object based on the determined proximity scores; and
transmitting the proximate data object to the location source device.
The combination of Celik and Brush discloses:
querying an implicit locations database associated with the user profile to identify implicit locations data (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me); and
generating an implicit locations data set based on the implicit locations data and the instant location data of the location source device (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Celik in view of Brush does not disclose:
querying an explicit locations database associated with the user profile to identify explicit locations data;
generating an explicit locations data set based on the explicit locations data;
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations;
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations;
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects;
identifying a proximate data object based on the determined proximity scores; and
transmitting the proximate data object to the location source device.
The combination of Celik, Brush, and Lambert discloses:
querying an explicit locations database associated with the user profile to identify explicit locations data (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that the address of the user’s home constitutes an explicit location associated with the user profile]);
generating an explicit locations data set based on the explicit locations data (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that the address of the user’s home constitutes an explicit location associated with the user profile]);
coranking the explicit locations data set and the implicit locations data set to generate a coranked locations data set comprising one or more coranked locations (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
querying a renderable objects database to generate a set of one or more renderable data objects based upon the one or more coranked locations of the coranked locations data set, wherein each of the one or more renderable data objects is associated with one or more object redemption locations (see Celik, paragraph [0006], where in a first aspect, a method is disclosed for displaying inventory of a product on a map over a network; the method comprises: receiving an input over the network that request the product for a determined geographic area; determining whether the product is available in the geographic area; identifying at least one location in the geographic area where an inventory of the product may be available; and displaying at least a portion of the geographic area on the map and the available inventory of the product at the at least one location on the map);
comparing the one or more coranked locations of the coranked locations data set with each of the one or more object redemption locations of each of the one or more renderable data objects to determine a proximity score for each of the renderable data objects with respect to each of the one or more coranked locations, wherein the proximity score comprises a mathematical difference between location data entries of the one or more coranked locations of the coranked locations data set and location data entries of the one or more object redemption locations associated with the one or more renderable data objects (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]);
identifying a proximate data object based on the determined proximity scores (see Celik, paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]); and
transmitting the proximate data object to the location source device (see Celik, paragraph [0006], where the method comprises … displaying at least a portion of the geographic area on the map and the available inventory of the product at the at least one location on the map; see also paragraph [0047], where result 310 shown is the first or closest match or correlation to golf courses in San Jose, Calif. The closest match may be determined many different ways. In terms of geography, closest may mean shortest physical distance, or may mean shortest driving distance taking into account traffic, speed limits, etc. In terms of categories, closest may be determined based on the search engine logic or algorithm taking in to account additional factors [it is the position of the Examiner that selecting the closest match suggests ranking results by proximity and selecting the result with the highest proximity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik and Brush with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 36, Celik in view of Brush and Lambert discloses the apparatus according to Claim 35, wherein the coranking of the explicit locations data set and the implicit locations data set further comprises:
Celik does not disclose:
comparing the explicit locations data set with the implicit locations data set to determine one or more verified locations in an instance in which the explicit locations data and the implicit locations data satisfy a proximity threshold;
generating the coranked locations data set comprising first ranking the one or more verified locations;
second ranking the implicit locations data that does not satisfy the proximity threshold; and
third ranking the explicit locations data that does not satisfy the proximity threshold.
Lambert discloses:
comparing the explicit locations data set with the implicit locations data set to determine one or more verified locations in an instance in which the explicit locations data and the implicit locations data satisfy a proximity threshold (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
generating the coranked locations data set comprising first ranking the one or more verified locations (see Lambert, paragraph [0011], where a method for refining a location estimate of a user’s physical location comprises estimating a current location of the user [implicit locations]; comparing the estimated current location with one or more heat maps identifying specific physical locations in a predetermined geographical area … each heat map being derived from at least one electronic database containing information about the user [explicit locations]; determining a set of relevant matching addresses from a selected one of the heat maps [verified locations]; analyzing the set of relevant matching addresses of the selected heat map that are within a preset distance of the estimated current location [verified locations that satisfy a proximity threshold]; determining whether a given one of the relevant matching addresses provides a more accurate location than the estimated current location [order of accuracy implies ranking]; and if one of the given one of the relevant matching addresses provides a more accurate location than the estimated current location, selecting the given address as a refined position of the user [emphasis added by Examiner]);
second ranking the implicit locations data that does not satisfy the proximity threshold (see Lambert, paragraph [0056], where geolocation module determines whether an entry in the spatial index is sufficiently close (e.g., a latitude/longitude pair within x meters of the initial estimate), sufficiently frequent and/or sufficiently recent (e.g., within y days from the date of the request). Preferably, the selection process is optimized for quality. If no suitable entries are found in the spatial index, the original location estimate is returned, as shown in block 514 [it is the position of the Examiner that returning the original location estimate, which is not patentably distinguishable from the implicit locations data, suggests ranking the implicit locations data ahead of the explicit locations data]); and
third ranking the explicit locations data that does not satisfy the proximity threshold (see Lambert, paragraph [0056], where geolocation module determines whether an entry in the spatial index is sufficiently close (e.g., a latitude/longitude pair within x meters of the initial estimate), sufficiently frequent and/or sufficiently recent (e.g., within y days from the date of the request). Preferably, the selection process is optimized for quality. If no suitable entries are found in the spatial index, the original location estimate is returned, as shown in block 514 [it is the position of the Examiner that returning the original location estimate, which is not patentably distinguishable from the implicit locations data, suggests ranking the implicit locations data ahead of the explicit locations data]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 37, Celik in view of Brush and Lambert discloses the apparatus according to Claim 35, wherein:
Celik does not disclose the explicit locations data of the explicit locations database includes location data corresponding to one or more of the billing address, the shipping address, and/or the social media of the user profile associated with the location source device.  Lambert discloses the explicit locations data of the explicit locations database includes location data corresponding to one or more of the billing address, the shipping address, and/or the social media of the user profile associated with the location source device (see Lambert, paragraph [0041], where  a user profile is added to a user database, such as database 132 of FIG. 1A. The user database may include an index where each extracted location signal may be associated with a set of information including some or all of geographical tags or “geotags” (which could be items such as “my home” [it is the position of the Examiner that ‘my home’ is not patentably distinguishable from a ‘billing address’]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Lambert for the benefit of enhancement or refinement of estimated locations based upon user-specific information (see Lambert, Abstract).
Regarding Claim 38, Celik in view of Brush and Lambert discloses the apparatus according to Claim 35, wherein:
Celik does not disclose the implicit locations database comprises implicit locations data gathered via one or more previous requests for a renderable data object by the location source device.  Brush discloses the implicit locations database comprises implicit locations data gathered via one or more previous requests for a renderable data object by the location source device (see Brush, paragraph [0027], where the location history 124 may be used for disambiguation purposes. For example, if the search terms 122 included “hardware store Portland,” the server 130 may use the location history 124 and the predicted location 142 to deduce that a mobile phone is travelling towards Portland, Oreg. and not Portland, Me. The server 130 may thus prioritize search results associated with Portland, Oreg. over those associated with Portland, Me).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Claims 26, 27, 33, 34, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Celik, Brush, and Lambert as applied to Claims 21-25, 28-32, and 35-38 above, and further in view of Toyama (PG Pub. No. 2006/0101377 A1).
Regarding Claim 26, Celik in view of Brush and Lambert discloses the method according to Claim 21, wherein:
Celik does not disclose the implicit locations data and the explicit locations data are grouped via a clustering method.  Toyama discloses the implicit locations data and the explicit locations data are grouped via a clustering method (see Toyama, paragraph [0065], where determining destinations from a set of location vectors is a clustering task; there are many options for clustering points, ranging from k-means clustering to hierarchical clustering techniques and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Toyama for the benefit of determining when a tracked object has remained at a specific location for a period of time (see Toyama, Abstract).
Regarding Claim 27, Celik in view of Brush, Lambert, and Toyama discloses the method according to Claim 26, wherein:
Celik does not disclose the implicit locations data is further grouped via a modified k-means clustering method, wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data.  Brush discloses wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data (see Brush, paragraph [0028], where each geographic element in the location history 124 may have an associated timestamp representing when the mobile computing device 110 added the geographic element to the location history 124. The speed of the mobile computing device 110 may be computed based on the timestamps and may be used to augment the trajectory-aware search query 132, refine the trajectory-aware search results 162, identify additional search results, or any combination thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Celik in view of Brush does not disclose the implicit locations data is further grouped via a modified k-means clustering method.  Toyama discloses the implicit locations data is further grouped via a modified k-means clustering method (see Toyama, paragraph [0065], where determining destinations from a set of location vectors is a clustering task; there are many options for clustering points, ranging from k-means clustering to hierarchical clustering techniques and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Toyama for the benefit of determining when a tracked object has remained at a specific location for a period of time (see Toyama, Abstract).
Regarding Claim 33, Celik in view of Brush and Lambert discloses the computer program product according to Claim 28, wherein:
Celik does not disclose the implicit locations data and the explicit locations data are grouped via a clustering method.  Toyama discloses the implicit locations data and the explicit locations data are grouped via a clustering method (see Toyama, paragraph [0065], where determining destinations from a set of location vectors is a clustering task; there are many options for clustering points, ranging from k-means clustering to hierarchical clustering techniques and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Toyama for the benefit of determining when a tracked object has remained at a specific location for a period of time (see Toyama, Abstract).
Regarding Claim 34, Celik in view of Brush, Lambert, and Toyama discloses the computer program product according to Claim 33, wherein:
Celik does not disclose the implicit locations data is further grouped via a modified k-means clustering method, wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data.  Brush discloses wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data (see Brush, paragraph [0028], where each geographic element in the location history 124 may have an associated timestamp representing when the mobile computing device 110 added the geographic element to the location history 124. The speed of the mobile computing device 110 may be computed based on the timestamps and may be used to augment the trajectory-aware search query 132, refine the trajectory-aware search results 162, identify additional search results, or any combination thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Celik in view of Brush does not disclose the implicit locations data is further grouped via a modified k-means clustering method.  Toyama discloses the implicit locations data is further grouped via a modified k-means clustering method (see Toyama, paragraph [0065], where determining destinations from a set of location vectors is a clustering task; there are many options for clustering points, ranging from k-means clustering to hierarchical clustering techniques and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Toyama for the benefit of determining when a tracked object has remained at a specific location for a period of time (see Toyama, Abstract).
Regarding Claim 39, Celik in view of Brush and Lambert discloses the apparatus according to Claim 35, wherein:
Celik does not disclose the implicit locations data and the explicit locations data are grouped via a clustering method.  Toyama discloses the implicit locations data and the explicit locations data are grouped via a clustering method (see Toyama, paragraph [0065], where determining destinations from a set of location vectors is a clustering task; there are many options for clustering points, ranging from k-means clustering to hierarchical clustering techniques and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Toyama for the benefit of determining when a tracked object has remained at a specific location for a period of time (see Toyama, Abstract).
Regarding Claim 40, Celik in view of Brush, Lambert, and Toyama discloses the apparatus according to Claim 39, wherein:
Celik does not disclose the implicit locations data is further grouped via a modified k-means clustering method, wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data.  Brush discloses wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data wherein the location data associated with requests for a renderable data object by the location source device having a lower time stamp are ranked higher relative other implicit locations data (see Brush, paragraph [0028], where each geographic element in the location history 124 may have an associated timestamp representing when the mobile computing device 110 added the geographic element to the location history 124. The speed of the mobile computing device 110 may be computed based on the timestamps and may be used to augment the trajectory-aware search query 132, refine the trajectory-aware search results 162, identify additional search results, or any combination thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Brush for the benefit of identifying search results based on a predicted destination of the user (see Brush, Abstract).
Celik in view of Brush does not disclose the implicit locations data is further grouped via a modified k-means clustering method.  Toyama discloses the implicit locations data is further grouped via a modified k-means clustering method (see Toyama, paragraph [0065], where determining destinations from a set of location vectors is a clustering task; there are many options for clustering points, ranging from k-means clustering to hierarchical clustering techniques and so forth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Celik with Toyama for the benefit of determining when a tracked object has remained at a specific location for a period of time (see Toyama, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                          






























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161